          Case 3:20-cv-00116-KAD Document 1 Filed 01/27/20 Page 1 of 5



                                                                                     ~   ..       •• ,A..   I   I




                              UNITED STATES DISTRICT COURT
                                                                                         I    j         j




                                DISTRICT OF CONNECTICUT

                                    CIVIL RIGHTS COMPLAINT




                    Plaintiff( s ),
(Full name(s); Do not use et al.)

                                                                      Case No.   <JO CV I \lJ (\<~ Q)
                                                                                 (To be supplied
                                                                                  by the court)




                       Defendant(s).
(Full name(s) and capacity,~. official capacity, individual capacity,
or official and individual capacitites) (Do not use et al.)


                                               A. PARTIES

1   .&.e     0 ~          L® '/J-u• >               is a citizen of   Uv1,il s/41,. S                                  who
              (Plmtiff)
presently resides at      /
                              a
                               ~
                                   1i
                                   i
                                        fl .1 J
                              (mailing addre 7s?
                                                  _/.     (St~te)

                                                                 f-
                                                                     1
                                        D I q &, 5 r 4;of-u /Ill,,/ I} t't1P.;1
                                                                                         br
                                                                                                            c
                                                                                                            /f
                                                                                                                    roJMc,~tj Sf.
                                                                                                                        12 f l/

                /! {,Al h q,uQ,1 ~/Jf c.12 <J~/
                                            1   I
                                                                                                                          fi,f·~        cT
                                                                                                                                        6/)6
2. Defendant     .A!.e wh acfif. lul.lrl- hPU5R._
                      (name of ffrs      efe_ndant)
                                                                  is a citizen of _ _ _ _ _ _
                                                                                    (State)
                                                                                                                                    '


whose address is
                   -----------------------

and who is employed as _ _ _ _ _ _ __ _ _ __ _ _ _ _ __
                         (title and place of employment)
            Case 3:20-cv-00116-KAD Document 1 Filed 01/27/20 Page 2 of 5




  At the time the claim(s) alleged in this complaint arose, was this defendant acting under
color of state law? _ _Yes          No. If your answer is "Yes," briefly explain:




                   ;1!1,tJ~        ft1/,ca1 de;&-F
3. Defendant       If/tu) h ttJ&ll &fd.c/ M_';1€acitizenof _ __ _ _ __
               (name of second defendant)                                          (State)

whose address is
                   - - - -- - - - - - - - - - - - - - - - - - - - - - -
and who is employed as _ __ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                        (title and place of employment)

  At the time the claim(s) alleged in this complaint arose, was this defendant acting under
color of state law? _ _ Yes _ _ No. If your answer is "Yes," briefly explain:




(If more space is needed to furnish the above information for additional defendants, continue
on a blank sheet which you should label "A. PARTIES." Be sure to include each defendant's
complete address and title.)


                                      8. JURISDICTION

1. Jurisdiction is asserted pursuant to (CHECK ONE)

               42 U.S.C. § 1983 (applies to state defendants)

             Bivens v. Six Unknown Named Agents of Fed. Bureau of
             Narcotics, 403 U.S. 388 (1971) and 28 U.S.C. § 1331 (applies to
             federal defendants)

2. Jurisdiction also is invoked pursuant to 28 U.S.C. § 1343(a)(3). (If you wish to assert
jurisdiction under different or additional statutes, you may list them below.)




                                                2
                  Case 3:20-cv-00116-KAD Document 1 Filed 01/27/20 Page 3 of 5




                                                       C. NATURE OF THE CASE

     BRIEFLY state the background of your case.                           ,1/ / L >/4               I        ,I/Jo/           ,Z   r/ ·-   '2 t111'
 (l    + c.(f Jo f'                oi_        s~i1e11 [ I            ti.en t{            ~I /1f tvJ           h11 t1J1n               c t--
{o 1            1. I iJ e,y.LL M tt ttl!/1 --<. d                    r y-/;,J, if_'7           P./-'- 11.   _i    fd          3"'! !-P t r.;-L
                             ~           vJ ( O'V\ t   f I.N / /     (4'1. II/ fj tl'I                      'c!         rJ-
                                                                                                               ,J cJ Cr;,,.. .(?
                                                                                                                  II\
 .        .         y/.f,
 (.,(Arc,, e:;bI,'{ / .R
 jilt\~   f
                                         .c. 11.d.1--
                                              -r.1--
                                                            /.) +ff/ltJ.flJ hJ {{ /-fl
                                                           ~v
                                                                vl
                                                                       ..
                                                                            {11111 )-,', YI
                                                                                                I   ,:/
                                                                                              lbr JI fC. o (/b7 0, /lfo,/h 1{.$ 'I/
                                                                                                                  {'i'e.. ,/1'd .(?,JJjU/,f,I',
(}di, cie             .t1Jc1.e7t1.e /VIII /M cct!'lce >" i' fl-i ),'/k #z,L
                             r       w _11 ·i
(lit?         I
                ,r,.11
[t{hfjc~I,, ~11/~.~t~(
          /f lvf,Cl'.(,/1   r- I
                                ,.d .!(.,,.,.1f+·:r--
                                                 1
                                          C!..Rr'r
                                                       J
                                                                r
                                                      (l,,.icL g,,-M€ j(J)/1c.{)
                                                       -0. A'us fflF ACTION

     I allege that the following of my constitutional rights , privileges, or immunities have been
     violated and that the following facts form the basis of my allegations: (If more space is needed
     to explain any allegation or to list additional supporting facts, continue on a blank sheet which
     you should label "D. CAUSE OF ACTION .")

     Claim I:




     Supporting Facts: (Include all facts you consider important, including names of persons
     involved, places, and dates. Describe exactly how each defendant is involved. State the facts
     clearly in your own words without citing legal authority or argument.)




                                                                      3
             Case 3:20-cv-00116-KAD Document 1 Filed 01/27/20 Page 4 of 5




Claim II:




Supporting Facts:




Claim Ill:




Supporting Facts:




                                         4
            Case 3:20-cv-00116-KAD Document 1 Filed 01/27/20 Page 5 of 5




                          .
 I request the follo~1ng rel ief:        1-o
                                              E. REQUEST FOR RELIEF
                                                     ..f_   rJ J
                                                   7d ,{--rd VI'/
                                                                     (/4   c; //cc.£/     /1 ,r, (/.f_   J,/I,   I'




Cer S.ct CJ, MJ__ r.-e_ yv,                                                y1,1   y f --e Cf , 11 c; ~           1    c a 11

       El         S J,J J;ti.JZ                  } (;,_ et //1 ~           ';J eJ (A                                           /

                                                 F. JURY DEMAND

 Do you wish to have a jury trial? Yes              V              No    --


 Original signature of attorney (if any)


 Printed Name-       - - - -- - -- -- Printed Name




 Attorney's full address and telephone                      Plaintiff's full address and telephone


 Email address if available                                 Email address if available


                     DECLARATION UNDER PENALTY OF PERJURY

      The undersigned declares under penalty of perjury that he/she is the plaintiff in the
above action, that he/she has read the above complaint and that the information contained in
the complaint is true and correct. 28 U.S.C. § 1746; 18 U.S.C. § 1621 .

 Executed at        A/l          h     6JV1   {l r./ ':/r¼6nl f; C.R (- 2=1 - 2-eJ
                     (I       ation)                            (date)

                                                                laintiffs Original Signature

(Rev . 3/21/16)


                                                            5
